Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see Remarks pages 1-2, filed 5/2/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejections of claims 1-20 has been withdrawn. 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach nor substantially render obvious:
 	A method of implanting a device at a target site within a main vessel and a branch vessel, the device comprising a main lumen and a side lumen extending laterally therefrom, the method comprising: advancing the device using a catheter system, wherein each of a proximal end and a distal end of the main lumen and a distal end of the side lumen is releasably attached to the catheter system; deploying the side lumen into the branch vessel when the main lumen is proximal and distal the branch vessel, a proximal terminal end of the main lumen is in the main vessel, and a distal terminal end of the main lumen is in the main vessel; changing a size of the main lumen independently of a size of the side lumen when the side lumen is in  the branch vessel to allow repositioning of the device; and detaching at least one of the main lumen and the side lumen from the catheter system.
In addition, the prior art of record fails to teach nor substantially render obvious:
A method of implanting a device at a target site within a main vessel and a branch vessel, the device comprising a main lumen and a side lumen extending laterally therefrom, the method comprising: advancing the device using a catheter system, wherein each of a proximal end and a distal end of the main lumen and a distal end of the side lumen is releasably attached to the catheter system; deploying the side lumen into the branch vessel when the main lumen is partially deployed from the catheter system; deploying the distal end of the side lumen from the catheter system before deploying a proximal end of the side lumen from the catheter system; changing a size of the main lumen independently of a size of the side lumen after at least a portion of the side lumen is advanced from a distal end of the catheter system; and detaching at least one of the main lumen and the side lumen from the catheter system.

In addition, the prior art of record fails to teach nor substantially render obvious:
A method of implanting a device at a target site within a main vessel and a branch vessel, the device comprising a main lumen and a side lumen extending laterally therefrom, the method comprising: advancing the device using a catheter system, wherein each of a proximal end and a distal end of the main lumen and a distal end of the side lumen is releasably attached to the catheter system; selectively expanding the main lumen, independently of the side lumen when the side lumen is in the branch vessel, to a partially expanded state prior to releasing the distal end of the main lumen from the catheter system when a portion of the main lumen is within the main vessel to allow repositioning of the device; and detaching at least one of the main lumen and the side lumen from the catheter system.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774